Case 2:21-cv-10030-MCA-MAH Document 20-4 Filed 09/10/21 Page 1 of 3 PageID: 297




                         EXHIBIT D
   Case 2:21-cv-10030-MCA-MAH Document 20-4 Filed 09/10/21 Page 2 of 3 PageID: 298




Reg. No. 5,784,850         Babco Foods International, LLC (NEW JERSEY LIMITED LIABILITY COMPANY)
                           226 Jackson Street
Registered Jun. 25, 2019   Bridgewater, NEW JERSEY 08807

                           CLASS 29: Sun-dried vegetables and chilies, dried chilies; Processed sesame seeds, not being
Int. Cl.: 29, 30           seasonings or flavoring

Trademark                  FIRST USE 3-1-2013; IN COMMERCE 3-1-2013

Principal Register         CLASS 30: Brittle of peanut; Sesame seeds for use as seasonings; Sesame sticks; Puffed rice;
                           Jaggery being brown sugar; Millets being millet cakes; Processed whole-grain cereals; Rice
                           flour sheets in the nature of edible rice paper; Halwa being sweets made of banana and wheat;
                           fryums being cereal-based snack foods

                           FIRST USE 3-1-2013; IN COMMERCE 3-1-2013

                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
                           PARTICULAR FONT STYLE, SIZE OR COLOR

                           The English translation of "ANAND" in the mark is in the mark "happiness" "satisfaction", or
                           "delight".

                           SER. NO. 87-864,052, FILED 04-05-2018
Case 2:21-cv-10030-MCA-MAH Document 20-4 Filed 09/10/21 Page 3 of 3 PageID: 299



       REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
    WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
           DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

  Requirements in the First Ten Years*
  What and When to File:

       First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
       years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
       registration will continue in force for the remainder of the ten-year period, calculated from the registration
       date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

       Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
       for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


  Requirements in Successive Ten-Year Periods*
  What and When to File:

       You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
       between every 9th and 10th-year period, calculated from the registration date.*


  Grace Period Filings*

  The above documents will be accepted as timely if filed within six months after the deadlines listed above with
  the payment of an additional fee.

  *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
  extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
  (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
  The time periods for filing are based on the U.S. registration date (not the international registration date). The
  deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
  nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
  do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
  international registration at the International Bureau of the World Intellectual Property Organization, under
  Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
  date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
  international registration, see http://www.wipo.int/madrid/en/.

  NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
  USPTO website for further information. With the exception of renewal applications for registered
  extensions of protection, you can file the registration maintenance documents referenced above online at h
  ttp://www.uspto.gov.

  NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
  owners/holders who authorize e-mail communication and maintain a current e-mail address with the
  USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
  Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
  available at http://www.uspto.gov.




                                            Page: 2 of 2 / RN # 5784850
